Exhibit 10.18

 

Employee Stock Option Agreement
(Matching Options and Position Options)

 

This Employee Stock Option Agreement, dated as of May 25, 2011, between CDRT
Holding Corporation, a Delaware corporation, and the Employee whose name appears
on the signature page hereof, is being entered into pursuant to the CDRT Holding
Corporation Stock Incentive Plan.  The meaning of capitalized terms may be found
in Section 7.

 

The Company and the Employee hereby agree as follows:

 

Section 1.              Grant of Options

 

(a)                 Confirmation of Grant.  The Company hereby evidences and
confirms, effective as of the date hereof, its grant to the Employee of Options
to purchase the number of shares of Common Stock specified on the signature
page hereof.  The Options are not intended to be incentive stock options under
the Code.  This Agreement is entered into pursuant to, and the terms of the
Options are subject to, the terms of the Plan.  If there is any inconsistency
between this Agreement and the terms of the Plan, the terms of the Plan shall
govern.

 

(b)                Option Price.  Each share covered by an Option shall have the
Option Price specified on the signature page hereof.

 

Section 2.              Vesting and Exercisability

 

(a)                 Vesting.  Except as otherwise provided in Section 6(a) or
Section 2(b) of this Agreement, the Options shall become vested in five equal
annual installments, with the first installment becoming vested on December 31,
2011, and the subsequent installments becoming vested on December 31 of each of
the four subsequent calendar years; provided that if the Employee’s employment
with the Company is terminated in a Special Termination (i.e., by reason of the
Employee’s death or Disability), any Options held by the Employee shall
immediately vest as of the effective date of such Special Termination.

 

(b)                Discretionary Acceleration.  The Board, in its sole
discretion, may accelerate the vesting or exercisability of all or a portion of
the Options, at any time and from time to time.

 

(c)                 Exercise.  Once vested in accordance with the provisions of
this Agreement, the Options may be exercised at any time and from time to time
prior to the date such Options terminate

 

--------------------------------------------------------------------------------


 

pursuant to Section 3.  Options may only be exercised with respect to whole
shares of Common Stock and must be exercised in accordance with Section 4.

 

(d)                No Other Accelerated Vesting.  The vesting and exercisability
provisions set forth in this Section 2 or in Section 6, or expressly set forth
in the Plan, shall be the exclusive vesting and exercisability provisions
applicable to the Options and shall supersede any other provisions relating to
vesting and exercisability, unless such other such provision expressly refers to
the Plan by name and this Agreement by name and date.

 

Section 3.              Termination of Options

 

(a)                 Normal Termination Date.  Unless earlier terminated pursuant
to Section 3(b) or Section 6, the Options shall terminate on the tenth
anniversary of the Grant Date (the “Normal Termination Date”), if not exercised
prior to such date.

 

(b)                Early Termination.  If the Employee’s employment with the
Company terminates for any reason, any Options held by the Employee that have
not vested before the effective date of such termination of employment or that
do not become vested on such date in accordance with Section 2 shall terminate
immediately upon such termination of employment and, if the Employee’s
employment is terminated for Cause, all Options (whether or not then vested or
exercisable) shall automatically terminate immediately upon such termination. 
All vested Options held by the Employee following the effective date of a
termination of employment shall remain exercisable until the first to occur of
(i) the 90th day following the effective date of the Employee’s termination of
employment (or the 180th day in the case of a Special Termination or a
Retirement), (ii) the Normal Termination Date or (iii) the cancellation of the
Options pursuant to Section 6(a), and if not exercised within such period the
Options shall automatically terminate upon the expiration of such period.

 

Section 4.              Manner of Exercise

 

(a)                 General.  Subject to such reasonable administrative
regulations as the Board may adopt from time to time, the Employee may exercise
vested Options by giving at least 15 business days prior written notice to the
Secretary of the Company specifying the proposed date on which the Employee
desires to exercise a vested Option (the “Exercise Date”), the number of whole
shares with respect to which the Options are being exercised (the “Exercise
Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”); provided that following a Public Offering

 

2

--------------------------------------------------------------------------------


 

notice may be given within such lesser period as the Board may permit.  The
Exercise Shares shall be subject to the Subscription Agreement to which the
Employee is then a party, or, if the Employee is not then a party to a
Subscription Agreement, the Company and the Employee shall enter into the
Subscription Agreement attached to this Agreement as Exhibit A.  Except as
provided in Section 4(c) or as otherwise determined by the Board, and subject to
such other terms, representations and warranties as may be provided for in the
Subscription Agreement, (i) on or before the Exercise Date the Employee shall
deliver to the Company full payment for the Exercise Shares in United States
dollars in cash, or cash equivalents satisfactory to the Company, in an amount
equal to the Exercise Price plus any required withholding taxes or other similar
taxes, charges or fees and (ii) the Company shall register the issuance of the
Exercise Shares on its records (or direct such issuance to be registered by the
Company’s transfer agent).  The Company may require the Employee to furnish or
execute such other documents as the Company shall reasonably deem necessary
(i) to evidence such exercise, (ii) to determine whether registration is then
required under the Securities Act or other applicable law or (iii) to comply
with or satisfy the requirements of the Securities Act, applicable state or
non-U.S. securities laws or any other law.

 

(b)                Restrictions on Exercise.  Notwithstanding any other
provision of this Agreement, the Options may not be exercised in whole or in
part, and no certificates representing Exercise Shares shall be delivered,
unless (A) all requisite approvals and consents of any governmental authority of
any kind shall have been secured, (B) the purchase of the Exercise Shares shall
be exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, and (C) all applicable U.S. federal, state and
local and non-U.S. tax withholding requirements shall have been satisfied.  The
Company shall use its commercially reasonable efforts to obtain any consents or
approvals referred to in clause (A) of the preceding sentence, but shall
otherwise have no obligations to take any steps to prevent or remove any
impediment to exercise described in such sentence.

 

(c)                 Exercise by Net Issuance.  Except to the extent limited by
any of the Financing Agreements, at the election of the Employee made upon
exercise of the Options following a termination of the Employee’s employment
prior to a Public Offering in a Special Termination, by the Company without
Cause or by the Employee with Good Reason, and in lieu of the Employee being
required to pay the Exercise Price plus any required withholding taxes or other
similar taxes, charges or fees in United States dollars in cash or cash

 

3

--------------------------------------------------------------------------------


 

equivalents satisfactory to the Company, the Company shall deliver to the
Employee a lesser number of shares of Common Stock having a Fair Market Value on
the date of exercise equal to the amount by which the Fair Market Value of the
Exercise Shares exceeds the Exercise Price plus any required withholding taxes
or other similar taxes, charges or fees.  In no event shall this Section 4(c) be
construed to permit net issuance in excess of the applicable portion of the
exercise price and minimum required withholding taxes.

 

Section 5.              Employee’s Representations; Investment Intention.  The
Employee represents and warrants that the Options have been, and any Exercise
Shares will be, acquired by the Employee solely for the Employee’s own account
for investment and not with a view to or for sale in connection with any
distribution thereof.  The Employee represents and warrants that the Employee
understands that none of the Exercise Shares may be transferred, sold, pledged,
hypothecated or otherwise disposed of unless the provisions of the Subscription
Agreement shall have been complied with or have expired.

 

Section 6.              Change in Control

 

(a)                 Vesting and Cancellation.  In the event of a Change in
Control, all then-outstanding unvested Options shall automatically vest in full
such that all Options outstanding hereunder shall, immediately prior to the
effective date of the Change in Control, be fully vested and exercisable. 
Subject to Section 6(b), upon the Change in Control, all Options then
outstanding shall be canceled in exchange for a payment having a value equal to
the excess, if any, of (i) the product of the Change in Control Price multiplied
by the aggregate number of shares covered by all such Options immediately prior
to the Change in Control over (ii) the aggregate Option Price for all such
shares, to be paid as soon as reasonably practicable, but in no event later than
30 days following the Change in Control.

 

(b)                Alternative Award.  Notwithstanding Section 6(a), no
cancellation, termination, or settlement or other payment shall occur with
respect to any Option pursuant to Section 6(a) if the Board reasonably
determines prior to the Change in Control that the Employee shall receive an
Alternative Award meeting the requirements of the Plan.

 

Section 7.              Certain Definitions.  As used in this Agreement,
capitalized terms that are not defined herein have the respective meaning given
in the Plan, and the following additional terms shall have the following
meanings:

 

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Code” means the United States Internal Revenue Code of 1986, as

 

4

--------------------------------------------------------------------------------


 

amended, and any successor thereto.

 

“Company” means CDRT Holding Corporation, provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and/or any of its Subsidiaries that employ the
Employee.

 

“Employee” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death “Employee” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option” means the right granted to the Employee hereunder to purchase one share
of Common Stock for a purchase price equal to the Option Price subject to the
terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Common Stock covered by an
Option, the purchase price specified in Section 1(b) for which the Employee may
purchase such share of Common Stock upon exercise of an Option.

 

“Plan” means the CDRT Holding Corporation Stock Incentive Plan.

 

Section 8.              Miscellaneous.

 

(a)                 Withholding.  Subject to the terms of Section 4(c), the
Company or one of its Subsidiaries may require the Employee to remit to the
Company an amount in cash sufficient to satisfy any applicable U.S. federal,
state and local and non-U.S. tax withholding or other similar charges or fees
that may arise in connection with the grant, vesting, exercise or purchase of
the Options.

 

(b)                No Rights as Stockholder; No Voting Rights.  The Employee
shall have no rights as a stockholder of the Company with respect to any shares
covered by the Options until the exercise of the Options and delivery of the
shares.  Except as provided in Section 3.3

 

5

--------------------------------------------------------------------------------


 

of the Plan, no adjustment shall be made for dividends or other rights for which
the record date is prior to the delivery of the shares.  Any shares delivered in
respect of the Options shall be subject to the Subscription Agreement and the
Employee shall have no voting rights with respect to such shares until such time
as specified in the Subscription Agreement.

 

(c)                 No Right to Continued Employment.  Nothing in this Agreement
shall be deemed to confer on the Employee any right to continue in the employ of
the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

 

(d)                Non-Transferability of Options.  The Options may be exercised
only by the Employee, or, following the Employee’s death, by his designated
beneficiary or by his estate in the absence of a designated beneficiary.  The
Options are not assignable or transferable, in whole or in part, and they may
not, directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including, but
not limited to, by gift, operation of law or otherwise) other than by will or by
the laws of descent and distribution to the estate of the Employee upon the
Employee’s death or with the Company’s consent.

 

(e)                 Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Employee, as
the case may be, at the following addresses or to such other address as the
Company or the Employee, as the case may be, shall specify by notice to the
other:

 

(i)         if to the Company, to it at:

 

CDRT Holding Corporation
c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York  10152
Attention:  Theresa Gore
Fax:  (212) 407-5252

 

(ii)        if to the Employee, to the Employee at his or her most recent
address as shown on the books and records of the Company or Subsidiary employing
the Employee; and

 

6

--------------------------------------------------------------------------------


 

with copies (which shall not by itself constitute notice hereunder) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

 

Attention:

Paul S. Bird, Esq.

 

Jonathan E. Levitsky, Esq.

 

Fax: (212) 909-6836

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

(f)                 Binding Effect; Benefits.  This Agreement shall be binding
upon and inure to the benefit of the parties to this Agreement and their
respective successors and assigns.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

(g)                Waiver; Amendment.

 

(i)       Waiver.  Any party hereto or beneficiary hereof may by written notice
to the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.

 

(ii)      Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument

 

7

--------------------------------------------------------------------------------


 

executed by the Employee and the Company.

 

(h)                Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.

 

(i)                  Applicable Law.  This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.

 

(j)                  Waiver of Jury Trial.  Each party hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 8(j).

 

(k)                 Section and Other Headings, etc.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

 

(l)                  Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

 

CDRT HOLDING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE EMPLOYEE

 

 

 

«Name»

 

 

 

 

 

By:

 

 

 

as Attorney-in-Fact

 

 

Name:

 

 

 

 

 

Address of the Employee:

 

 

 

«Address»

 

Total Number of
Shares
for the Purchase
of Which
Options have been
Granted

 

Option Price

 

«Total_Options» Shares

 

$

64

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Subscription Agreement

 

10

--------------------------------------------------------------------------------